Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Status of Claims

Claims 1-5,7,14-18,20-26 are allowed.
Claims 6,8-13 and 19  have been cancelled.

Reasons for Allowance

1. 	The nonstatutory double patenting rejection for claims 1,2,3,4,5,8,9,10,12,14,15,16 and 18 within non final office action presented on 06/06/2022 have been withdrawn by the Examiner due to the amendment to the claims 1 and 14 with limitations (Claims  6 and 19).

2.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the limitations underlined within the independent claims mentioned below.

Regarding Claim 1,
A method for compressing video captured by a camera of a vehicle for transmission over a wireless network, the method comprising: receiving a video frame from the camera of the vehicle; recognizing an object class in a region in the video frame, wherein recognizing the object class comprises: applying a classification to the region to determine a plurality of candidate object classes and associated likelihood scores; selecting one or more of the candidate object classes having at least a threshold likelihood score; and determining the recognized object class from the one or more candidate object classes; responsive to recognizing the object class, removing the region associated with the object class to generate a blanked video frame; generating metadata encoding information specifying a location of the region and identifying the recognized object class associated with the region; encoding the blanked video frame to generate an encoded video frame; and transmitting the encoded video frame and the metadata to a remote teleoperator system.

Regarding Claim 14,
A non-transitory computer-readable storage medium storing instructions executable by a processor for compressing video captured by a camera of a vehicle for transmission over a wireless network, the instructions when executed causing the processor to perform steps including: receiving a video frame from the camera of the vehicle; recognizing an object class in a region in the video frame, wherein recognizing the object class comprises: applying a classification to the region to determine a plurality of candidate object classes and associated likelihood scores; selecting one or more of the candidate object classes having at least a threshold likelihood score; and determining the recognized object class from the one or more candidate object classes; responsive to recognizing the object class, removing the region associated with the object class to generate a blanked video frame; generating metadata encoding information specifying a location of the region and identifying the recognized object class associated with the region; encoding the blanked video frame to generate an encoded video frame; and transmitting the encoded video frame and the metadata to a remote teleoperator system.

Regarding Claim 21,
A vehicle system comprising: one or more processors; and a non-transitory computer-readable storage medium storing instructions executable by a processor for compressing video captured by a camera of the vehicle system for transmission over a wireless network, the instructions when executed causing the one or more processors to perform steps including: receiving a video frame from the camera of the vehicle system; recognizing an object class in a region in the video frame, wherein recognizing the object class comprises: applying a classification to the region to determine a plurality of candidate object classes and associated likelihood scores; selecting one or more of the candidate object classes having at least a threshold likelihood score; and determining the recognized object class from the one or more candidate object classes; responsive to recognizing the object class, removing the region associated with the object class to generate a blanked video frame; generating metadata encoding information specifying a location of the region and identifying the recognized object class associated with the region; encoding the blanked video frame to generate an encoded video frame; and 6 34273/48138/FW/15824806.1transmitting the encoded video frame and the metadata to a remote teleoperator system.

Regarding Claim 1: Claim 1 is   rejected over Huval (USPUB 20180373980) in view of  Y Lu. (NPL Doc.: "Video Compression for Remotely Controlled Vehicles”, Real-Time Imaging, Volume 5, Issue 3, June 1999, Pages 155-165) teaches A method for compressing video captured by a camera of a vehicle for transmission over a wireless network, the method comprising: receiving a video frame from the camera of the vehicle; recognizing an object class in a region in the video frame,… responsive to recognizing the object class, removing the region associated with the object class to generate a blanked video frame; generating metadata encoding information specifying a location of the region and identifying the recognized object class associated with the region; encoding the blanked video frame to generate an encoded video frame; and transmitting the encoded video frame and the metadata to a remote teleoperator system. respectively (detailed rejection of the claim mentioned within Office Action dated 06/06/2022) within claim 1,  but does not teach the limitations  ( previously  objected allowable limitation of claim 6 within office action dated 06/06/2022) as mentioned within the claim  "wherein recognizing the object class comprises: applying a classification to the region to determine a plurality of candidate object classes and associated likelihood scores; selecting one or more of the candidate object classes having at least a threshold likelihood score; and determining the recognized object class from the one or more candidate object classes;”
Regarding Claim 14: Claim 14 is   rejected over Huval (USPUB 20180373980) in view of  Y Lu. (NPL Doc.: "Video Compression for Remotely Controlled Vehicles”, Real-Time Imaging, Volume 5, Issue 3, June 1999, Pages 155-165) teaches A non-transitory computer-readable storage medium storing instructions executable by a processor for compressing video captured by a camera of a vehicle for transmission over a wireless network, the instructions when executed causing the processor to perform steps including: receiving a video frame from the camera of the vehicle; recognizing an object class in a region in the video frame,… responsive to recognizing the object class, removing the region associated with the object class to generate a blanked video frame; generating metadata encoding information specifying a location of the region and identifying the recognized object class associated with the region; encoding the blanked video frame to generate an encoded video frame; and transmitting the encoded video frame and the metadata to a remote teleoperator system. respectively (detailed rejection of the claim mentioned within Office Action dated 06/06/2022) within claim 14,  but does not teach the limitations  ( previously  objected allowable limitation of claim 19 within office action dated 06/06/2022) as mentioned within the claim  " wherein recognizing the object class comprises: applying a classification to the region to determine a plurality of candidate object classes and associated likelihood scores; selecting one or more of the candidate object classes having at least a threshold likelihood score; and determining the recognized object class from the one or more candidate object classes;”
Regarding Claim 21: Claim 21 is a new claim that mentions limitations similar to claims 1 and 14 therefore the claim 21  is  Allowed based on the following allowable limitation mentioned within the claim : “wherein recognizing the object class comprises: applying a classification to the region to determine a plurality of candidate object classes and associated likelihood scores; selecting one or more of the candidate object classes having at least a threshold likelihood score; and determining the recognized object class from the one or more candidate object classes;”


Conclusion


3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax #  ( 571) 273- 9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637